
	
		II
		111th CONGRESS
		2d Session
		S. 3780
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2010
			Mrs. Shaheen (for
			 herself and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a building efficiency retrofit loan credit
		  support program, a State building revolving fund grant program, and a
		  commercial and large building grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Recovery Through Building Renovation
			 Act of 2010.
		2.Building efficiency
			 retrofit loan credit support programTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) is amended by adding at the end the following:
			
				1706.Building
				retrofit financing program
					(a)DefinitionsIn
				this section:
						(1)Credit
				supportThe term credit support means a guarantee or
				commitment to issue a guarantee or other forms of credit enhancement to
				ameliorate risks for efficiency obligations.
						(2)Efficiency
				obligationThe term efficiency obligation means a
				debt or repayment obligation incurred in connection with financing a project,
				or a portfolio of such debt or payment obligations.
						(3)ProjectThe
				term project means the installation of efficiency or renewable
				energy measures in a building (or in multiple buildings on a given property)
				that are expected to increase the energy efficiency of the building (including
				fixtures) in accordance with criteria established by the Secretary.
						(b)Eligible
				projects
						(1)In
				generalNotwithstanding sections 1703 and 1705, the Secretary may
				provide credit support under this section, in accordance with section
				1702.
						(2)InclusionsBuildings
				eligible for credit support under this section include commercial, industrial,
				municipal, university, school, and hospital facilities that satisfy criteria
				established by the Secretary.
						(c)Guidelines
						(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall establish guidelines for credit support
				provided under this section.
						(2)RequirementsThe
				guidelines established by the Secretary under this subsection shall
				include—
							(A)standards for
				assessing the energy savings that could reasonably be expected to result from a
				project;
							(B)examples of
				financing mechanisms (and portfolios of such financing mechanisms) that qualify
				as efficiency obligations;
							(C)the threshold
				levels of energy savings that a project, at the time of issuance of credit
				support, shall be reasonably expected to achieve to be eligible for credit
				support;
							(D)the eligibility
				criteria the Secretary determines to be necessary for making credit support
				available under this section; and
							(E)any lien priority
				requirements that the Secretary determines to be necessary.
							(3)Efficiency
				obligationsThe financing mechanisms qualified by the Secretary
				under paragraph (2)(B) may include—
							(A)loans, including
				loans made by the Federal Financing Bank;
							(B)power purchase
				agreements, including energy efficiency power purchase agreements;
							(C)energy services
				agreements, including energy performance contracts;
							(D)property assessed
				clean energy bonds and other tax assessment-based financing mechanisms;
							(E)aggregate
				on-meter agreements that finance retrofit projects; and
							(F)any other
				efficiency obligations the Secretary determines to be appropriate.
							(4)PrioritiesIn
				carrying out this section, the Secretary shall prioritize—
							(A)the maximization
				of energy savings with the available credit support funding;
							(B)the establishment
				of a clear application and approval process that allows private building
				owners, lenders, and investors to reasonably expect to receive credit support
				for projects that conform to guidelines; and
							(C)the distribution
				of projects receiving credit support under this section across States or
				geographical regions of the United States.
							(5)Minimum energy
				savings requirement
							(A)In
				generalIn carrying out this section, the Secretary shall
				establish an initial minimum energy savings requirement for eligible projects
				that, to the maximum extent practicable, results in the greatest amount of
				energy savings on a per project basis.
							(B)Adjustments
								(i)In
				generalNot less than once each year, the Secretary shall adjust
				the minimum energy savings requirement described in subparagraph (A) and any
				other credit support terms the Secretary determines to be necessary, including
				the maximum percentage of the efficiency obligation that may be guaranteed,
				taking into account market conditions and the available funding.
								(ii)Advanced
				noticeIf the Secretary adjusts the energy savings requirement,
				the Secretary shall provide at least 90 days advanced public notice.
								(d)LimitationNotwithstanding section 1702(c), the
				Secretary shall not issue credit support under this section in an amount that
				exceeds—
						(1)90 percent of the
				principal amount of the efficiency obligation that is the subject of the credit
				support; or
						(2)$10,000,000 for
				any single project.
						(e)Aggregation of
				projectsTo the extent provided in the guidelines developed in
				accordance with subsection (c), the Secretary may issue credit support on a
				portfolio, or pool of projects, that are not required to be geographically
				contiguous, if each efficiency obligation in the pool fulfills the requirements
				described in this section.
					(f)Application
						(1)In
				generalTo be eligible to receive credit support under this
				section, the applicant shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines to be necessary.
						(2)ContentsAn
				application submitted under this section shall include assurances by the
				applicant that—
							(A)each contractor
				carrying out the project—
								(i)meets minimum
				experience level criteria, including local retrofit experience, as determined
				by the Secretary; and
								(ii)beginning on the
				date on which credit support is issued, will comply with subchapter IV of
				chapter 31 of title 40, United States Code (commonly known as the “Davis-Bacon
				Act”);
								(B)the project is
				reasonably expected to achieve energy savings, as set forth in the application
				using any methodology that meets the standards described in the program
				guidelines;
							(C)the project meets
				any technical criteria described in the program guidelines;
							(D)the recipient of
				the credit support and the parties to the efficiency obligation will provide
				the Secretary with—
								(i)any information
				the Secretary requests to assess the energy savings that result from the
				project, including historical energy usage data and detailed descriptions of
				the building work, as described in the program guidelines; and
								(ii)permission to
				access information relating to building operations and usage for the period
				described in the program guidelines; and
								(E)any other
				assurances that the Secretary determines to be necessary.
							(3)DeterminationNot
				later than 90 days after receiving an application, the Secretary shall make a
				final determination on the application, which may include requests for
				additional information.
						(g)Fees
						(1)In
				generalIn addition to the fees required by section 1702(h)(1),
				the Secretary may charge reasonable fees for credit support provided under this
				section.
						(2)AvailabilityFees
				collected under this section shall be subject to section 1702(h)(2).
						(h)UnderwritingThe
				Secretary may delegate the underwriting activities under this section to 1 or
				more entities that the Secretary determines to be qualified.
					(i)ReportNot
				later than 1 year after commencement of the program, the Secretary shall submit
				to the appropriate committees of Congress a report that describes in reasonable
				detail—
						(1)the manner in
				which this section is being carried out;
						(2)the number and
				type of projects supported;
						(3)the types of
				funding mechanisms used to provide credit support to projects;
						(4)the energy
				savings expected to result from projects supported by this section;
						(5)any tracking
				efforts the Secretary is using to calculate the actual energy savings produced
				by the projects; and
						(6)any plans to
				improve the tracking efforts described in paragraph (5).
						(j)Funding
						(1)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $500,000,000 for the period of fiscal years
				2011 through 2020, to remain available until expended.
						(2)Administrative
				costsNot more than 1 percent of any amounts made available to
				the Secretary under paragraph (1) may be used by the Secretary for
				administrative costs incurred in carrying out this
				section.
						.
		3.MUSH building
			 revolving fund
			(a)DefinitionsIn
			 this section:
				(1)ProjectThe
			 term project means an energy efficiency retrofit project that
			 meets the terms of this section and criteria determined to be necessary by the
			 Secretary.
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(3)StateThe
			 term State has the meaning given the term in section 412 of the
			 Energy Conservation and Production Act (42 U.S.C. 6862).
				(b)EstablishmentThe
			 Secretary shall establish the MUSH Building Efficiency Program to provide
			 grants to State revolving funds to finance projects.
			(c)EligibilityTo
			 be eligible to receive a grant under this program, a State shall have, or
			 propose to establish, a program to finance or support building improvement
			 projects on buildings that are owned or controlled by—
				(1)a
			 municipality;
				(2)a State or public
			 university, including a community college;
				(3)a school or
			 school district, including a technical school or a vocational school;
			 and
				(4)a State, city, or
			 other publicly owned hospital.
				(d)Terms and
			 conditions
				(1)In
			 generalAs a condition of receiving a grant under this section, a
			 State shall—
					(A)develop technical
			 energy assessment report guidelines for each project to be carried out under
			 this section;
					(B)develop
			 procedures—
						(i)to
			 monitor energy consumption prior to, and for at least 3 years after, the
			 completion of each project carried out using State revolving funds;
						(ii)to
			 make data publicly available in aggregated summary reports regarding the
			 performance of each project carried out using State revolving funds; and
						(iii)to analyze
			 energy savings, in kilowatt hours and dollars, before and for at least 3 years
			 after the completion of each project carried out using State revolving funds;
			 and
						(C)incorporate
			 training on audit techniques in any guidelines or procedures developed for
			 State revolving funds that receive a grant under this section.
					(2)Maximum
			 repayment termA State receiving a grant under this section shall
			 not enter into any obligations with a repayment term that exceeds 15
			 years.
				(3)Conflict of
			 interestA commissioning organization or individual that receives
			 compensation for professional services relating to a project carried out under
			 this section shall not acquire any direct or indirect financial interest in the
			 sale of energy efficiency equipment or products that are directly related to
			 the project.
				(e)ReportNot
			 later than 1 year after commencement of the MUSH Building Efficiency Program,
			 the Secretary shall submit to the appropriate committees of Congress a report
			 that—
				(1)describes in
			 detail the manner in which this section has been carried out;
				(2)aggregates the
			 project performance data of the State programs receiving a grant under this
			 section; and
				(3)includes any
			 recommendations of the Secretary on modifications that may improve the grant
			 program.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			4.Energy
			 efficiency support program
			(a)DefinitionsIn
			 this section:
				(1)ProjectThe
			 term project means an energy efficiency retrofit project that
			 meets the criteria described in subsection (c).
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentThe
			 Secretary shall establish a program that provides grants to State or tribal
			 governments to support property assessed clean energy bonds and other tax
			 assessment-based financing mechanisms to support building retrofits that meet
			 the criteria described in subsection (c).
			(c)Authorization,
			 terms, and conditions
				(1)Authorization
					(A)In
			 generalIn carrying out this section, the Secretary shall provide
			 grants to capitalize loan loss reserves for property assessed clean energy
			 bonds and other tax assessment-based financing mechanisms managed by State or
			 tribal governments.
					(B)MaximumNo
			 eligible entity shall receive a grant under this section that exceeds a total
			 amount of $10,000,000.
					(2)Eligible
			 programs
					(A)In
			 generalA grant under this section shall be used to finance
			 building retrofit projects that are expected to produce significant energy
			 efficiency gains.
					(B)Use of
			 fundsA State or tribal government that receives a grant under
			 this section shall use the funds to provide credit enhancements or establish
			 other loan loss reserve funds approved by the Secretary.
					(C)ConditionsAs
			 a condition of receiving a grant under this section, a State or tribal
			 government shall provide to the Secretary such assurances as the Secretary
			 determines to be necessary, including assurances that the State or tribal
			 government shall—
						(i)provide support
			 for each financing mechanism approved by the Secretary, including property
			 assessed clean energy bonds and tax lien financing;
						(ii)for each project
			 receiving financial assistance under this section, develop comprehensive
			 procedures for—
							(I)monitoring energy
			 consumption prior to the commencement of, and at least 3 years after completion
			 of, each project;
							(II)analyzing energy
			 savings achieved, measured in kilowatt hours and dollars, prior to the
			 commencement of, and at least 3 years after completion of, each project;
			 and
							(III)making data
			 recorded from each project publicly available in aggregated summary reports
			 describing the performance of each project; and
							(D)incorporate
			 training on audit techniques in any guidelines developed for the capital loan
			 loss reserves.
					(d)Program
			 coordination and aggregationSubject to subsection (c)(1) and
			 approval of the Secretary, eligible State or tribal governments may combine
			 grants provided under this section to create multijurisdictional programs to
			 support projects that meet the requirements of this section.
			(e)ReportNot
			 later than 1 year after the commencement of the program, the Secretary shall
			 submit to the appropriate committees of Congress a report that—
				(1)describes in
			 detail the manner in which this section has been carried out;
				(2)aggregates the
			 project performance data of the State, local, and tribal government programs
			 receiving funding under this section; and
				(3)includes any
			 recommendations of the Secretary on modifications that may improve the grant
			 program.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			
